Claim Interpretation
1.	Interpretation of claim 7 as invoking 35 USC 112(f) is hereby withdrawn based on the amended claim language.

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:
Claims 1-10 are distinguishable over the prior art.  The closest prior art appears to be WO-2014003644 (JAEGENSTEDT) which discloses a robotic lawn mower (Fig. 1) which includes a detachable user interface (touch panel) which enables information to be input and displayed (Fig. 4).  Instructions may be provided via the interface for autonomous or self-guided operation as well as setting various operating parameters [0038].  The document does not disclose or reasonably suggest displaying a path angle image or a path angle setting image which enables a user to set a path angle and use the path angle and a preset algorithm to plan a path of the robotic lawn mower.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661